 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocals 138, 138A,138B,138C, and 138D,InternationalUnionof Operating Engineers,AFL-CIOandCafasso Lathing &Plastering,Inc.andStewartM.Muller Construction Co.,Inc.,and Building Trades Employers Association of LongIsland,Inc.andContracting Plasterers Association of Queens,Nassau and Suffolk Counties,Inc. [Cafasso Lathing&Plaster-ing, Inc.]andContracting Plasterers Association of Queens,Nassau and Suffolk Counties,Inc. [Cuddihy&Heubner, Inc.].Cases Nos. 2-CD-293, 2-CD-293-2, 2-CD-293-3, and 2-CD-302.October 26, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act, follow-ing charges filed by Cafasso Lathing & Plastering, Inc., herein calledCafasso; Stewart M. Muller Construction Co., Inc., and BuildingTrades Employers Association of Long Island, Inc., herein respec-tively called Muller and BTEA; and by Contracting Plasterers As-sociation of Queens, Nassau and Suffolk Counties, Inc., herein calledLong Island Plasterers, in behalf of Cafasso and Cuddihy & Hueb-ner, Inc., herein called Cuddihy.All the charges allege that Locals138, 138A, 138B, 138C, and 138D, International Union of OperatingEngineers,AFL-CIO, herein called Local 138, violated Section8(b) (4) (D) of the Act by action taken because of certain workwhich had been assigned to employees who are members of Plasterers'Helpers Local 759, International Hod Carriers, Building 'k- CommonLaborers Union of America, AFL-CIO, herein called Local 759.Aconsolidated hearing was held before Hearing Officer Irwin M. Port-noy, between June 2 and 17, 1964.All parties appeared at the hear-ing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing on the issues.The rulings of the Hearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed.The Charging Parties andLocal 138 filed briefs which have been duly considered.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].Upon the entire record in this proceeding, the Board makes thefollowing findings :1.The business of the employersCafasso and Cuddihy are contractors engaged in performing lath-ing and plastering services in the building and construction industryin theLongIsland, New York, area.These employers are members149 NLRB No. 15. LOCALS 138, 138A,138B,138C,AND 138D,IUOE157of the Long Island Plasterers,an associationof employers whichbargainsfor, andexecutes labor agreementson behalfof, its mem-bers.During 1963, the combinedpurchasesof goods andmaterialsmade by members of the Long IslandPlasterersand shipped to themfrom points outside the State of New York exceeded $100,000 invalue.We find that Cafasso and Cuddihyare engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert jurisdiction herein.2.The labor organizations involvedWe find that Local 1381 and Local 759 are labororganizationswithin the meaning of Section 2 (5) of the Act.3.The disputeThe Work in Dispute; Background FactsThe disputed work whichgave riseto this proceeding concerns theoperation of a plaster-mixing machine and a plaster pump used forthe piping and propelling of the wet plaster prepared in the mixingmachine.2Cafasso and Cuddihy assigned this workto laborers, alsoknown as plasterer helpers, who are represented by Local 759.Local138 maintains that operatingengineers,whom it represents,are en-titled to the work.The plaster mixer and the pump are twoseparate pieces of ma-chinery, each havinga gasolinemotor.They are connected and usedsimultaneously to propel wet plaster from outside a building to theinterior of upper stories where the plaster is applied to walls by em-ployees whose work is not in dispute.One laborer operates bothmachines.He shovels sand and gypsum into the mixer which is thenmixed with water and the desired mix is dumped by a hand leverattached to the mixer into a hopper which is attached to the pump.The plaster pump motor drives a ram which pushes the plaster fromthe hopper through a hose or pipe which runs along the ground, upthe outside of the building, and into the interior for application.The laborer assigned to the operation of the mixer and pump spendsmost of his time feeding materials into the mixer.His work also in-cludes the starting of the gasolineengines,adding gasoline to theengines, the greasing of fittings, and the cleaning of themachinesand hoses.Minor repairs are made by the laborer at the jobsite;major repairs are performed by the manufacturer of themachines orby outside machine shops.1The record shows that Locals 138C and 138D are no longer in existence.2At the hearing, Local 138 claimed the work of operating the pump alone and of operat-ing both the mixer and the pump. In its brief, it claims both machines.We shall con-sider both operations as comprising the work in dispute. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDCafasso is the plastering subcontractor who was awarded the workin dispute by Muller, the general contractor, in connection with theconstruction of a school building in Amityville, Suffolk County, NewYork.Cafasso started to work on this project in February 1964.There is testimony that in March 1964, James S. Duffy, a businessrepresentative of Local 138, threatened Cafasso and Muller with awork stoppage by a hoist operator-member of Local 138, who was em-ployed by Muller on the project, unless an operating engineer wasassigned to Cafasso's plaster pump.To avoid the threatened workstoppage, Muller suggested to Cafasso that he hire an operating en-gineer, which Cafasso refused to do.Local 138 admittedly picketedthe Amityville job for about 2 weeks with a sign proclaiming thatCafasso does not employ members of or have a contract with Local138.During this period, various union members employed at thesite ceased worksCuddiliy is the plastering subcontractor who was awarded the workin dispute by Rosoff Brothers and Foster-Neuman Contracting Com-pany, herein jointly called Foster, the general contractors connectedwith the construction of college dormitories in Stony Brook, SuffolkCounty, New York. There is testimony that on or about May 18,1964, John Gunning, a business representative of Local 138, advisedHoward Huebner, an official of Cuddiliy, and a representative ofFoster that the Stony Brook job would be picketed unless an oper-ating engineer was assigned to Cuddihy's plaster pump.On May 19,Foster's representative told Huebner, in Gunning's presence, that, ifLocal 138 picketed the project, Cuddihy would be ordered off the joband Cuddihy "was not to use the pump until a decision was made inthis matter."To avoid picketing by Local 138, Cuddiliy did not usethe plaster pump for about 10 to 12 days and the laborers used handequipment to deliver wet plaster to the plasterers.4Applicability of the StatuteThe charges, which were duly investigated by the Regional Di-rector, allege a violation of Section 8(b) (4) (D) of the Act. In dis-posing of this case, we are not required to find that Local 138 in factengaged in unlawful conduct as alleged.All we need determine inthis proceeding is that there is reasonable cause to believe that Local'A work stoppage by a crane operator-member of Local 138 also occurred during thisperiod on a jobsite in Rockville Center, located about 20 miles from Amityville, whereMuller was the general contractor for the construction of an addition to a hospital.' Cuddihy resumed using the plasterpump aftera charge was filed in CaseNo. 2-CD-302,which resulted in the issuance of an injunctionby the U.S.District Court for the EasternDistrictof New York.The parties stipulated that the testimony adduced in the courtproceeding,Case No. 64-C-SOS, be made a part of the record herein. LOCALS138, 138A, 138B,138C, AND 138D, IUOE159138 engagedin such conduct.'We are satisfied that the record inits entirety warrantssucha conclusion.Accordingly, we find thatthe disputes are properly before the Board for determination underSection 10 (k) of the Act.6Merits of the DisputeSection 10 (k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors, and the Board has held that its determination injurisdictional dispute cases is an act of judgment based upon com-monsense and experience in balancing such factors.7Certain of the usual factors considered by the Board in these cases,such as certifications and skills, provide little, if any, basis for de-termining the instant dispute.Neither Local 759 nor Local 138 hasbeen certified by the Board as the exclusive bargaining representativefor any of Cafasso's or Cuddihy's employees; and the requisite skillsto operate the plaster mixer and pump, which involves the startingof engines of less than 20 horsepower, the feeding of materials tomake wet plaster, the adding of gasoline and oil, the cleaning of themachines and hoses, and the minor repairs that may be required atthe jobsite, are possessed by laborers and operating engineers.Thesuperior skills exercised by operating engineers on other equipment,such as cranes and high-powered compressors, are not required for thedisputed work herein.Other factors urged for consideration are :Collective-bargaining contracts:The existing contract betweenLocal 759 and the members of the Long Island Plasterers, includingCafasso and Cuddihy, provides for the operation of the plaster equip-ment by the plasterers' helpers or laborers represented by Local 759.Cafasso and Cuddihy have no bargaining contracts with Local 138.Local 138 contends that its contracts with Muller and Foster, thegeneral contractors, cover the disputed work.But Cafasso and Cud-dilly are not parties to these contracts. In any event, while Local138's agreements with the general contractors cover the operation ofcertain pumps and power-driven machines, there is no specific refer-ence to the plaster equipment involved herein.Joint Board award:On April 2, 1964, the National Joint Boardfor Settlement of Jurisdictional Disputes, Building and ConstructionIndustry issued an award with regard to the Amityville dispute by5Duffy and Gunning denied making any"threats," but we need not resolve anyconflictsin testimony in this Section 10(h) proceeding.InternationalUnion of Operatina En-gineers, Local66, AFL-CIO (Frank P. Badolato&Son), 135 NLRB1392;LocalUnionNo. 3, International Brotherhood of ElectricalWorkers, AFL-CIO (Western ElectricCompany, Incorporated),141 NLRB 988, 893.6 The parties have not submitted satisfactory evidencethat theyhave adjusted or agreedupon methods for the voluntary adjustment of the disputes.7Internatsonal Association of Machinists,Lodge No. 1743, AFL-CIO (J. A. Jones Con-stritotion Company),185 NLRB 1402. 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDassigningthe operation of the plastermixerand pump to operatingengineers.In pertinent part, the award states, "The Joint Boardvoted to make the following job decision: The work in dispute isgoverned by the decision of record of November 11-23, 1907, andshall be assigned to operatingengineers."Local 138 contends thatthis award, which was confined to the Cafasso-Amityville disputeand issued prior to the Cuddihy-Stony Brook dispute, should controlour determination in the instant proceeding.However, neither Ca-fasso nor Cuddihywas aparty to any agreement which provided forthe submission of its dispute to the Joint Board; in fact, Cafassoexpressly refused to submit its dispute to the Joint Board.Underthese circumstances, we are unable to attach controlling weight to theaward of the Joint Board."Custom and practice:It appears that operating engineers per-form a significant amount of the pump work in the New York Cityarea, but a preponderance of evidence shows that in the Long Islandareawhere Cafasso and Cuddihy are engaged in plastering work,laborers operate the plaster mixers and pumps.Cafasso and Cud-dihy have always employed laborers, and never operating engineers,for the work in dispute.Efficiency and economy of operations :The record is clear that thelaborers assigned to the disputed work by Cafasso and Cuddihy areefficiently performing their required tasks, to the satisfaction of theiremployers, and, as previously noted, no greater skills than possessedby them are required for the efficient performance of this work.Local 138 has indicated that if an operating engineer is assigned tothe job, laborers would still continue to do the bulk of the work re-quired in the operation of the mixer and pump.The rate of pay ofthe laborer is less than that of the operating engineer.CONCLUSIONUpon consideration of all pertinent factors in the entire record, weshall not disturb the assignment of the disputed work made by Ca-fasso and Cuddihy to their laborers.Both employers are satisfiedwith the results achieved by these assignments and desire no changein their practice.Theirassignmentsto the laborers are consistentwith contractual obligations, follow custom and practice in the area,and promote efficiency and economy of operation.Accordingly, weshall determine the existing jurisdictional disputes by deciding thatlaborers, represented by Local 759, rather than operatingengineers,represented by Local 138, are entitled to the operation of plaster-mixing machines and the plaster pumps used for the piping and pro-8 International Union of Operating Engineers,Local66,AFL-CIO (Frank P. Badolato ASon), supra;Local825, International Union of Operating Engineers,AFL-CIO (NicholsElectric Company),137 NLRB1425, 1431-1432, and 140 NLRB 458, enfd.326 F 2d 213(C.A. 3). JAS. H. MATTHEWS & CO.161palling of the wet plaster.9 In making this determination, we areawarding the work in question to employees represented by Local759, but not to Local 759 or its members.Because there is evidence that the work in dispute has been a con-tinuous source of controversy in the Long Island area and that othersimilar disputes may occur in the future, we shall not restrict thescope of our determination herein to the specific jobs giving rise tothis proceeding.Therefore, our determination in this case applies toall similar disputed work performed in the Long Island area byCafasso and Cuddihy.10DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis proceeding, the Board makes the following determination of dis-pute, pursuant to Section 10 (k) of the Act :1.Laborers who are employed by Cafasso Lathing & Plastering,Inc. and by Cuddihy & Huebner, Inc., represented by Plasterers'Helpers Local 759, International Hod Carriers, Building & CommonLaborers Union of America, AFL-CIO, are entitled to perform theoperation of plaster-mixing machines and the plaster pumps used forthe piping and propelling of wet plaster.2.Locals 138, 138A, and 138B, International Union of OperatingEngineers, AFL-CIO, are not entitled, by means proscribed by Sec-tion 8 (b) (4) (D) of the Act, to force or require Cafasso or Cuddihyto assign the above work to their members.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 138 shall notify the Regional Director forRegion 2, in writing, whether or not it will refrain from forcing orrequiring Cafasso and Cuddihy, by means proscribed by Section8(b) (4) (D) of the Act, to assign the work in dispute to its membersrather than to employees represented by Local 759.9International Union of Operating Engineers, Local 66, AFL-CIO (FrankP. Badolato &Son), supra.10 SeeBricklayers,Masons and Plasterers'International Union of America,Local No. 26(Foot ValleyGeneral Contractors Association),147 NLRB1615;Teamsters Local UnionNo. 5, at at. (Hart-McGowan Foundation Co., Inc.),147 NLRB 1216.Jas. H.Matthews&Co.andInternational Association of Ma-chinists,AFL-CIO.Case No. 26-CA-1736. October 27, 1964DECISION AND ORDEROn July 9,1964, Trial Examiner Arthur E". Reyman issued his De-cisionin the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices149 NLRB No. 18.770-076--65-vol.149-12